EPITOMIZED OPINION
SAYRE, P. J.:
The plaintiff, Green, bought stock in a corporation from Miller, the president of the company, and later brought this action to rescind the sale of the stock, and hold Miller personally responsible, because the same had been obtained by fraud, by the use of a false financial statement. Green had entered into the employment of the corporation and had been so employed for more than a year, prior to the time when he asked to have his money returned, on the grounds of fraud. During the year that he was employed, he had full opportunity to become acquainted with the financial condition of the company. Held':
That if he would rescind the contract, he must offer to do so promptly on discovery of the facts that will justify a rescintion, and while he is able himself, or by the judgment of the court to place the opposite party in statu quo, and the plaintiff not having done so, is not entitled to relief.